Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. 
Regarding the Combination of the Breed and Ichinokawa references, applicant alleges that the teachings of Ichinokawa fail to remedy the deficiencies of Breed.  Applicant states that the Breed reference does not generate its own GNSS error value, which is also stated by the examiner.  However, applicant alleges the Ichinokawa reference fails to remedy this deficiency, to which the examiner respectfully disagrees.
Firstly, applicant states that the Ichinokawa reference is improper as it assumes an error is consistent over a fixed area, as with the Breed reference.  However, this fixed area is not taught in the Ichinokawa reference, and instead it teaches the generation of an error value based on a specific measurement as seen in paragraph [0033] “The method 200 may include determining one or more GPS positions associated with a vehicle 210, monitoring 220 for a change of lane associated with the vehicle, and 230 calculating or compensating for multipath error correction or otherwise updating the position for the vehicle by using change of lane information to confirm or correct a GPS position.”  Here it is seen that instead of a single error value being generated over a fixed area, the error is being repeatedly generated based updating GPS locations and visual inputs.
Secondly, applicant states that the Ichinokawa reference does not read on the claimed invention as it mentions use in an area where GPS quality has dropped, such as a tunnel.  However, this fails to teach away from the applicant’s claimed invention, which makes no mention of an environment in which to use the system in Claim 1.  The applicant’s Claim 1 under reasonable interpretation broadly claims the concept of determining GPS error by determining location via a reference point, prior art which performs this function will read on the claim despite the circumstances which case a vehicle to begin the process.  The claim provides no specific mention of the process being continuous, in response to regular and constant gps drift, or being performed in normal GPS conditions only. Therefore, the prior art’s mention of poor gps reception is not relevant to the claim rejection.  
Thirdly, applicant alleges that the Ichinokawa reference is improper as it fails to teach a situation in which “GPS signals are properly received, but where there are expected known respective error values with known associations to respective GPS positions, by which those respective GPS positions, when received, are to be corrected. This means that, when a particular GPS position is received, the system uses the received GPS signal by correcting it with the respective error value with which that GPS position has been associated.”  The above limitations are not present in Claim 1, and thus do not need to be taught by any prior art reference used in the rejection.  The claims are read under the broadest reasonable interpretation, and are examined based on the claims in view of the specification, but this does not mean sections of the specification not present in the claim can be inferred whole cloth into the claim- the claims are examine based on the limitations actually present.  Claim 1 does not specify that this method is taking place in an area of normal GNSS quality, and therefore this does not need to be taught by the prior art.  Further, this Claim does not specify a particular GNSS location signal, merely stating “determining a current satellite vehicle position by using a global satellite navigation system (GNSS)” which is present in both Breed ([0032] See the final rejection mailed 5/10/2022) and Ichinokawa ([0013] “The system 100 for multipath error correction may include a global positioning system (GPS) or GPS component 110, an image capture component 120,”.  As such, the prior art is demonstrated to read on the claims as written and presented.
Fourthly, the applicant states that due to the Ichinokawa reference’s discussion of taking place in a tunnel, there is no reference point available for the technology to compare location to.  Regarding the Ichinokawa reference, this reference point is the line of the road.  The vision system of the vehicle recognizes its location relative to the line and updates accordingly.  The claim specifies no type of reference with which the vehicle orients itself, and thus this use of a line as reference reads on the claimed invention to determine a GNSS error by combination of GPS data and the vehicle’s location in reference to a reference point.  Furthermore, regarding the exact determination of a vehicle’s location in reference to a reference point, this limitation is already taught by the Breed reference- as seen in the paragraphs [0382] and [0395] in the final rejection mailed 5/10/2022.
Fifthly, Applicant alleges the Ichinokawa reference does not teach the generation of a new error value.  As demonstrated in paragraph [0028] (“The error correction component 140 may compare the GPS position of the vehicle (e.g., provided by the GPS component 110) against a GPS position associated with no lane change based on the value of the lane continuation flag and update or confirm the GPS position accordingly. Thus, the error correction component 140 may determine an updated position for a vehicle as a last known lane based on the lane continuation flag being indicative of the vehicle maintaining a lane position between a first time and a second time.) this reference plainly teaches the generation of a new error in response to the comparison, as the update and confirmation step is in response to an individual comparison step.  Any update or confirmation of a GPS based on the comparison inherently includes an error value generation, as without this error there is no way to update the location.
Finally, applicant alleges there is no motivation to combine, and no section of Breed is cited to justify the combination.  As seen in the final rejection, Breed paragraph [0747] is cited as the prior art’s encouragement to combine the claimed invention with other inventions and technologies.  IN this way, the primary reference’s statement of motivation to combine is combined with the fact that these inventions are in the same field to demonstrate that the Breed and Ichinokawa references are obvious to combine.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663